Nichols, Justice.
Whereas the Supreme Court of the United States by judgment of that court entered on December 18, 1967, reversed the judgment of this court in Sims v. State, *37223 Ga. 465 (156 SE2d 65), wherein this court affirmed the judgment of the Superior Court of Charlton County convicting the defendant of the crime of rape, the judgment of this courtis vacated and the judgment of the trial court is reversed.
Decided January 18, 1968.
Howard Moore, Jr., Jack Greenberg, James M. Nabrit, III, Conrad K. Harper, for appellant.
Dewey Hayes, Solicitor General, Arthur K. Bolton, Attorney General, Marion 0. Gordon, Mathew Robins, Assistant Attorneys General, for appellee.

Judgment reversed.


All the Justices concur.